Case: 19-50523      Document: 00515442505         Page: 1    Date Filed: 06/05/2020




           IN THE UNITED STATES COURT OF APPEALS
                    FOR THE FIFTH CIRCUIT
                                                                         United States Court of Appeals
                                                                                  Fifth Circuit

                                                                                FILED
                                    No. 19-50523                             June 5, 2020
                                  Summary Calendar
                                                                           Lyle W. Cayce
                                                                                Clerk
UNITED STATES OF AMERICA,

                                                 Plaintiff-Appellee

v.

ULIS HOWARD ALEXANDER,

                                                 Defendant-Appellant


                   Appeal from the United States District Court
                        for the Western District of Texas
                             USDC No. 6:18-CR-93-3


Before KING, GRAVES, and WILLETT, Circuit Judges.
PER CURIAM: *
       Ulis Howard Alexander contests the 370-month prison sentence imposed
following his conviction for conspiracy to possess with intent to distribute
methamphetamine and to distribute methamphetamine. In his sole issue on
appeal, Alexander challenges a two-level enhancement under U.S.S.G.
§ 2D1.1(b)(1) for possession of a firearm, arguing that his intercepted and
uncorroborated statements that he possessed a firearm and ammunition, and


       * Pursuant to 5TH CIR. R. 47.5, the court has determined that this opinion should not
be published and is not precedent except under the limited circumstances set forth in 5TH
CIR. R. 47.5.4.
    Case: 19-50523    Document: 00515442505      Page: 2   Date Filed: 06/05/2020


                                  No. 19-50523

planned to use them, if necessary, to kill the individual who supplied the drug
trafficking operation with low-quality methamphetamine, were insufficient to
support the enhancement.      Alexander notes that the “corpus delicti” rule
forbids a conviction based solely on a defendant’s own admissions, and he
asserts that this concept should extend to the sentencing context. See Wong
Sun v. United States, 371 U.S. 471, 488-89 (1963).
      The corpus delicti argument was not raised in the district court; thus,
our review of the issue is for plain error. See United States v. Neal, 578 F.3d
270, 272 (5th Cir. 2009). Alexander has cited no authority establishing that
the corpus delicti rule applies in the sentencing context, see United States v.
Barnes, Nos. 92-4958, 92-4959, 1993 WL 347015, at *4 (5th Cir. Aug. 12, 1993)
(unpublished but precedential per 5TH CIR. R. 47.5.3), and his argument is
contrary to existing precedent.     Because he asserts a novel legal theory,
Alexander cannot show clear or obvious error in connection with his corpus
delicti argument. See United States v. Evans, 587 F.3d 667, 671 (5th Cir. 2009).
      Further, the pertinent statements appeared in the presentence report
(PSR) and had sufficient indicia of reliability. See United States v. Zuniga,
720 F.3d 587, 591 (5th Cir. 2013). A case agent assigned to Alexander’s case
testified at sentencing regarding the context of his intercepted statements, and
Alexander presented no evidence to rebut the information in the PSR. See id.
In light of the foregoing, the district court’s finding that § 2D1.1(b)(1) was
applicable is plausible in light of the entire record and thus not clearly
erroneous. See United States v. Ruiz, 621 F.3d 390, 396 (5th Cir. 2010).
      AFFIRMED.




                                       2